UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-8099


JUAN CARRERO-VASQUEZ,

                Plaintiff - Appellant,

          v.

MR. GREGG L. HERSHBERGER, (Warden) R.C.I.; MEDICAL DEPT. OF
ROXBURY CORRECTIONAL INSTITUTION; P.A. CRYSTAL SWECKER; MR.
GREG DAVIS, Health Service Administrator; DR. JONATHAN
THOMPSON; MRS. MARY WESTFALL, Regional Director of Nursing;
MRS. STACEY KING; MRS. MARCY MCDOWELL-DUDDY, Consulting HSA;
MR. SALIK ALI, Regional Medical Director; MEDICAL DEPT. OF
JESSUP CORRECTIONAL INSTITUTION; P. A. MOSS; NURSE JEFF;
CORIZON MEDICAL SERVICES (COMPANY), Corporate Headquarters;
OPERATIONS HEADQUARTER,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:12-cv-01264-RDB)


Submitted:   May 30, 2013                     Decided:   June 4, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Juan Carrero-Vasquez, Appellant Pro Se. Stephanie Judith Lane-
Weber, Assistant Attorney General, Baltimore, Maryland; Jennifer
E. Cameron, Michelle Jacquelyn Marzullo, Benjamin L. Davis, III,
MARKS, O’NEILL, O’BRIEN, DOHERTY & KELLY, P.C., Towson,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Juan   Carrero-Vasquez          appeals   the     district    court’s

orders denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have      reviewed    the   record    and    find   no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Carrero-Vasquez v. Hershberger, No.                  1:12-cv-01264-RDB

(D. Md. Nov. 5, 2012; Dec. 13, 2012).                We deny Carrero-Vasquez’s

motion to compel and we dispense with oral argument because the

facts    and    legal     contentions     are    adequately     presented     in   the

materials       before    this   court    and    argument      would   not   aid   the

decisional process.



                                                                             AFFIRMED




                                           3